Citation Nr: 1822521	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  11-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 19, 2016, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In a December 2015 decision, the Board dismissed a left knee increased rating issue and denied an effective date prior to June 12, 2009, for the grant of service connection for PTSD.  At that time, the Board also remanded the following issues for additional development: service connection for a right knee disability, an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU.

In a December 2017 rating decision, the RO granted service connection for a right knee disability and granted a TDIU effective October 29, 2011.  Because such decision constitutes a full grant of the benefit sought with regard to the right knee issue, it is no longer on appeal before the Board.  Because the TDIU issue was raised as part of the increased initial rating claim for PTSD, as further discussed below, what remains on appeal with regard to the TDIU issue is entitlement to a TDIU for the period prior to October 29, 2011.

At the time of the December 2017 rating decision, the RO also increased the 30 percent initial rating for PTSD to 70 percent effective April 16, 2016, as explained in a December 2017 supplemental statement of the case.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the entire appeal period, the evidence shows that the Veteran's PTSD has been manifested by symptoms, to include suicidal ideation, that have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  From October 1, 2010, the Veteran was precluded from securing and following substantially gainful employment as a result of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For October 1, 2010, but not earlier, the criteria for a TDIU were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. PTSD Initial Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

According to 38 C.F.R. § 4.130, DC 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Global Assessment of Functioning (GAF) scores were used in the past under DSM-IV to assist in assessing severity level.  However, GAF scores have been found to be unreliable and not sufficient evidence for rating a psychiatric disorder.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018).

Analysis

In a January 2018 statement, the Veteran contends that a 70 percent rating for PTSD is warranted prior April 19, 2016.  She states that resolution of the claim would be an effective date of June 12, 2009, which is the effective date of the award of service connection for PTSD.

In the December 2015 remand, the Board instructed for potentially relevant medical evidence to be requested and for the Veteran to be afforded a new VA examination.  While the RO made multiple requests to obtain private treatment records, such records were not provided.  However, relevant VA treatment records were obtained, and the Veteran was afforded a VA examination in April 2016.  

The April 2016 VA examiner indicated that the best summary of the Veteran's level of occupational and social impairment with regard to PTSD is occupation and social impairment with deficiencies in most areas, such as work, school and family relations, judgment, thinking, and/or mood.  This assessment is consistent with the criteria for a 70 percent disability rating for PTSD, and accordingly, the Veteran has been granted a 70 percent rating since April 19, 2016, the date of the examination.

However, the Board will now consider whether a rating higher than 30 percent for PTSD is warranted prior to April 19, 2016.  See generally Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

The Veteran was afforded a VA examination in October 2009 in connection with her original service connection claim for PTSD.  The examiner noted that the Veteran was hospitalized at a VA hospital in August 2009 for suicidal ideation, and the Board noted this hospitalization in its prior remand.  This occurred shortly after the claim.  The examiner also noted that the Veteran first sought outpatient therapy in 1995; saw a private therapist through 2008; started outpatient VA therapy in June 2009 for weekly individual therapy; and was being treated with anti-depressant and anti-anxiety medications.

Regarding relationships, the examiner reported that the Veteran was divorced and, while she had some close friends, she had no romantic or long-term relationships and rarely got together with others.  The Veteran described the relationship with her daughter as "could be better," and the examiner noted the relationship to be strained.  Importantly, the examiner noted that the Veteran had a history of suicide attempts and that August 2009 hospitalization involved the Veteran being strongly suicidal, which the hospitalization helped.

On psychiatric examination, the examiner reported the following results: appropriately dressed; restless; cooperative, friendly attitude toward examiner; constricted affect; anxious mood; attention disturbance (easily distracted); oriented to person, time, and place; unremarkable thought process, thought content, and no delusions; regarding judgment, understands the outcome of behavior; average intelligence and regarding insight, understands that she has a problem; some sleep impairment due to nightmares; no hallucinations; some inappropriate behavior; daily panic attacks; some homicidal and suicidal thoughts; normal memory; and no problem with activities of daily living, but only maintains minimum personal hygiene if knows she is leaving the house.

The examiner also reported that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  Regarding employment, the examiner noted that the Veteran was unemployed but not retired.  The Veteran was fired after working at the location for eight months.  The examiner also noted that the Veteran contended that her unemployment was due to her PTSD symptoms and that the Veteran had lost two jobs in the last 10 years.

VA medical records show that the Veteran has sought psychiatric treatment and was admitted to the hospital on August 6, 2009, for being suicidal.  Additional evidence from the Veteran's former employers shows that the Veteran was fired for problems getting along with others, as further detailed below.

Based on the evidence, the Board finds that a 70 percent rating for PTSD is warranted prior to April 19, 2016.  See Swain 27 Vet. App. at 224.  Evidence shows that the Veteran's PTSD symptoms have warranted hospitalization for suicidal thoughts and have interfered with her occupation including relationships with co-workers and others, which is consistent with the October 2009 VA examiner's report and, accordingly, a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (noting the importance of suicidal ideation in the criteria for a 70 percent rating).

This 70 percent initial rating for PTSD appears to satisfy the benefit sought by the Veteran on appeal.  In any case, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD symptoms warrant a 70 percent rating prior to the date of the April 2016 VA examination; such determination is based not only on the most recent VA examiner's characterization of the Veteran's PTSD symptoms, but also the previous VA examination, which are supported by the evidence.  See 38 U.S.C. § 5017(b); 38 C.F.R. §§ 3.102, 4.3.  In sum, the Board finds that the evidence supports an initial rating of 70 percent for service-connected PTSD, but not higher, for the entire appeal period.

II. TDIU

In the January 2018 statement, the Veteran specifically contends that a TDIU is warranted prior to October 29, 2011, reasoning that the record reasonably raised the TDIU issue during the time she disagreed with the initial PTSD rating, after service connection was granted in the April 2010 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  She indicates an effective date of November 19, 2009 would be a resolution to the appeal.

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Analysis

Given the instant decision granting a 70 percent rating for PTSD, the Veteran is eligible for TDIU consideration prior to October 29, 2011, because of having two or more disabilities with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In this regard, the Veteran is currently service connected for the following disabilities prior to October 29, 2011: PTSD (70 percent); lumbosacral spine disability, right clavicle fracture residuals (20 percent each); right knee degenerative arthritis, right ankle injury residual with traumatic arthritis, right foot calcaneus fracture residuals, right carpal scaphoid fracture, right fifth finger disability, left knee patellofemoral syndrome (10 percent each); and appendectomy scar (zero percent).

The question in this case is whether the Veteran's service-connected disabilities precluded her from obtaining and retaining substantially gainful employment prior to October 29, 2011.  The evidence regarding the Veteran's unemployability includes the Veteran's statements and Board hearing testimony, VA treatment records, examination reports, and former employer evidence.  According to an April 2010 TDIU claim form, the Veteran became too disabled to work on April 13, 2009 due to her service-connected disabilities, to include PTSD.  This form also shows that she had worked in various jobs, such as case manager, employment consultant, and health educator, and completed four years of college and started a master's program, which she could not complete due to disability.

In accordance with the Board's December 2015 remand directives, the Veteran was afforded several VA examinations in April 2016 addressing each of her service-connected disabilities.  While it does not appear that a "combined effects" TDIU opinion was provided, the April 2016 psychiatric examination report shows that the Veteran has not sought employment because she believes that her mental health difficulties would significantly interfere with her ability to maintain employment.  The examiner indicated that the Veteran's PTSD symptoms include difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.

The RO granted a TDIU, based at least in part on this examination report, and made the effective date October 29, 2011, because the RO indicated this date was when the Veteran was last employed; thus, it reasoned that the grant constituted a "full grant."  However, the Board finds that the evidence shows, as the Veteran contends, that the Veteran's service-connected disabilities, to include PTSD, have precluded her from employment prior to October 29, 2011.  In this regard, recently submitted evidence from the Veteran's former employers show that she had problems getting along with co-workers.  For example, employment information received in September 2017 demonstrates that the Veteran was terminated due to confrontation and difficulty getting along with a co-worker at a job the Veteran held in July 2007.  This termination is consistent with the April 2016 VA examiner's report indicating that the Veteran's PTSD symptoms involving difficulty with other people and work stress.

Given that the Veteran has contended that her service-connected disabilities, to include PTSD, have prevented her from full-time employment (see January 2018 statement) and that the evidence supports that her PTSD has resulted in termination from at least at one job prior to October 29, 2011, the Board finds that a TDIU is warranted prior to October 29, 2011.  This finding pertains to the specific circumstances of this Veteran only.  Such finding is bolstered by that fact that the Veteran has been rated as 60 percent, 70 percent, 80 percent, and 90 percent disabled since about 2009, indicating that, as a result of her service-connected disabilities, VA has found such disabilities to cause impairment of earning capacity in a civilian occupation to a significant level.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Moreover, such determinations were made prior to the increase in PTSD rating granted by the instant decision.

Therefore, in consideration of the available evidence and the Veteran's specific circumstances, as well as the increase in PTSD rating in the instant decision, the Board finds that the evidence is at least in equipoise regarding whether she was unable to obtain and retain substantially gainful employment as a result of her service-connected disabilities prior to October 29, 2011.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

However, the effective date of the TDIU award is October 1, 2010, based on the evidence and the Veteran's own report.  In August 2017, the Veteran updated the earlier TDIU application form.  She recorded more than marginal employment as a consultant from 2009 to October 1, 2010.  Thus, while she was impaired by PTSD during this earlier period, this evidence shows actual above-marginal employment, which persuasively weighs against an earlier TDIU award.  Therefore, a TDIU is warranted from October 1, 2010, but no earlier.

ORDER

For the entire appeal period, an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

From October 1, 2010, but no earlier, a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


